Title: Wednesday June 26th: 1771.
From: Adams, John
To: 


       Yesterday I had a good deal of Conversation with Judge Trowbridge. He seems alarmed about the Powers of the Court of Probate. He says if Judge Danforth was to die Tomorrow, and the Governor was to offer that Place to him, he would not take it, because he thinks it ought always to be given to some Judge of the Inferiour Court, and then, some one Lawyer might be found in each County who would take a Seat upon the Inferiour Bench, if he could be made a Judge of Probate at the same Time. He says he is utterly against Foster Hutchinsons holding the Probate Office in Boston, if he takes his Place upon the Superior Bench—and if the Governor is an integral Part, of the Court of Probate, the Supreme ordinary, i.e. if he is not, with the Members of the Council, only Primus inter Pares but has a Negative upon all their Decrees as Governor Shirley, Govr. Bernard and the late Secretary, were of Opinion, he thinks we may be in great Danger from the Court of Probate, and Judge Russell always opposed every Attempt to extend the Power of the Court of Probate.—He used to say We might have Bishops here, and the Court of Probate might get into their Hands, and therefore We ought to be upon our Guard.
      